Exhibit 10.2

COHERENT, INC.

RESTRICTED STOCK AGREEMENT APPENDIX A

TERMS AND CONDITIONS OF RETRICTED STOCK

1.     Grant.  The Company hereby grants to the Employee under the Plan for past
services and as a separate incentive in connection with his or her employment
and not in lieu of any salary or other compensation for his or her services an
award of the number of shares of Restricted Stock set forth in the Notice of
Grant to which this Agreement is attached as Appendix A, at par value ($0.001
per share), subject to all of the terms and conditions in this Agreement, the
Notice of Grant and the Plan.

2.     Shares Held by Transfer Agent in Book Form.  Unless and until the shares
of Restricted Stock shall have vested, such shares shall be reflected by book
entry by the Company’s transfer agent, and shall not be sold, transferred or
otherwise disposed of, and shall not be pledged or other­wise hypothecated.  The
Company shall instruct the transfer agent for its Common Stock to note its
records as to the restrictions on transfer set forth in this Agreement and the
Plan.  The certificate or certificates or electronic entries representing such
shares shall not be delivered by the transfer agent to the Employee unless and
until the shares have vested and all other terms and conditions in this
Agreement and the Notice of Grant have been satisfied.

3.     Vesting Schedule.  The shares of Restricted Stock awarded by this
Agreement shall vest as set forth in the Notice of Grant.

4.     Forfeiture.  The shares of Restricted Stock which have not vested at the
time of the Employee’s termination of service shall thereupon be forfeited and
automatically transferred to and reacquired by the Company at no cost to the
Company.  The Employee hereby appoints the Company’s Secretary with full power
of substitution, as the Employee’s true and lawful attorney-in-fact with
irrevocable power and authority in the name and on behalf of the Employee to
take any action and execute all documents and instruments, including, without
limitation, stock powers which may be necessary to transfer the certificate or
certificates evidencing such unvested shares to the Company upon such
termination of service.

5.     Withholding Taxes.  Notwithstanding any contrary provision of this
Agreement, no certificate or electronic entry representing Restricted Stock may
be released by the transfer agent to Employee pursuant to Paragraph 2 unless and
until the Employee shall have delivered to the Company or its designated
Subsidiary the full amount of any federal, state or local income or other taxes
which the Company or such Subsidiary may be required by law to withhold with
respect to such Shares.  The Employee may elect to satisfy any such minimum
statutory income and employment tax withholding requirements by having the
Company withhold shares of Common Stock otherwise deliverable to the Employee or
by delivering to the Company already-owned Shares, subject to the absolute
discretion of the Company to disallow satisfaction of such minimum statutorily
required withholding by the delivery or withholding of stock.

6.     Rights as Stockholder.  The Employee shall have all the rights or
privileges of a stockholder of the Company with respect to the Shares, including
the right to vote such Shares and receive dividends and distributions on such
Shares, vested or unvested.  However, any dividends and distributions made with
respect to unvested Shares shall be subject to the vesting and forfeiture
provisions relating to such unvested Shares.

7.     No Effect on Employment.  Subject to any written employment contract with
the Employee, the terms of Employee’s employment shall be determined from time
to time by the Company, or the Subsidiary employing the Employee, as the case
may be, and the Company, or the Subsidiary employing the Employee, as the case
may be, shall have the right, which is hereby expressly reserved, to terminate
or change the terms of the employment of the Employee at any time for any reason
whatsoever, with or without good cause or notice.  The transactions contemplated
hereunder and the vesting schedule set forth herein do not constitute an express
or implied promise of continued employment for any period of time.

8.     Tax Consequences.  Set forth below is a brief summary, as of the date of
grant of shares of Restricted Stock, of some of the federal tax consequences
arising from the grant of shares of Restricted Stock and disposition of such
shares.  THIS SUMMARY IS NECESSARILY INCOMPLETE, AND THE TAX LAWS AND
REGULATIONS ARE SUBJECT TO CHANGE.

9.     Grant of Shares of Restricted Stock.  Generally, no income will be
recognized by the Employee in connection with the grant of unvested shares of
Restricted Stock, unless an election under 83(b) of the Code is filed with the
Internal Revenue Service within 30 days of the Grant Date.  Otherwise, as the
shares vest, the Employee will recognize compensation income in an amount equal
to the difference between the fair market value of the shares of Restricted
Stock at the time the shares vest and the amount paid for the stock, if any (the
“Spread”).  Generally, the Spread will be subject to tax withholding by the
Company, and the Company will be entitled to a

1


--------------------------------------------------------------------------------




tax deduction in the amount at the time the Employee recognizes compensation
income with respect to shares of Restricted Stock.  Different rules may apply to
individuals subject to Section 16 of the Exchange Act.

10.       Disposition of Shares.  Upon disposition of the shares of Restricted
Stock, any gain or loss is treated as capital gain or loss.  If the shares are
held for at least one year, any gain realized on disposition of the shares will
be treated as long-term capital gain for federal income tax purposes.  Long-term
capital gains are grouped and netted by holding periods.  Net capital gains on
assets held for more than 12 months is capped at 15%.  Capital losses are
allowed in full against capital gains, and up to $3,000 against other income.

THE EMPLOYEE ACKNOWLEDGES THAT IT IS THE EMPLOYEE’S SOLE RESPONSIBILITY AND NOT
THE COMPANY’S TO FILE TIMELY THE ELECTION UNDER SECTION 83(b), EVEN IF THE
EMPLOYEE REQUESTS THE COMPANY OR ITS REPRESENTATIVES TO MAKE THIS FILING ON THE
EMPLOYEE’S BEHALF.

11.       Addresses for Notices.  Any notice to be given to the Company under
the terms of this Agreement shall be addressed to the Company, in care of Stock
Plan Administration at Coherent, Inc., 5100 Patrick Henry Drive, Santa Clara, CA
95054, or at such other address as the Company may hereafter designate in
writing.

12.       Conditions for Issuance of Certificates for Stock.  The shares of
stock deliverable to the Employee may be either previously authorized but
unissued shares or issued shares that have been reacquired by the Company.  The
Company shall not be required to issue any certificate or certificates for
shares of stock hereunder prior to fulfillment of all the following conditions: 
(a) the admission of such shares to listing on all stock exchanges on which such
class of stock is then listed; (b) the completion of any registration or other
qualification of such shares under any State or Federal law or under the rulings
or regulations of the Securities and Exchange Commission or any other
governmental regulatory body, which the Company shall, in its absolute
discretion, deem necessary or advisable; (c) the obtaining of any approval or
other clearance from any State or Federal governmental agency, which the Company
shall, in its absolute discretion, determine to be necessary or advisable; and
(d) the lapse of such reasonable period of time following the date of grant of
the Restricted Stock as the Company may establish from time to time for reasons
of administrative convenience.

13.       Plan Governs.  This Agreement is subject to all terms and provisions
of the Plan.  In the event of a conflict between one or more provisions of this
Agreement and one or more provisions of the Plan, the provisions of the Plan
shall govern. Capitalized terms used and not defined in this Agreement shall
have the meaning set forth in the Plan.

14.       Captions.  Captions provided herein are for convenience only and are
not to serve as a basis for interpretation or construction of this Agreement.

15.       Agreement Severable.  In the event that any provision in this
Agreement shall be held invalid or unenforceable, such provision shall be
severable from, and such invalidity or unenforce­ability shall not be construed
to have any effect on, the remaining provisions of this Agreement.

16.       Modifications to the Agreement.  This Agreement, including the Notice
of Grant, constitutes the entire understanding of the parties on the subjects
covered.  The Employee expressly warrants that he or she is not executing this
Agreement in reliance on any promises, representations, or inducements other
than those contained herein.  Modifications to this Agreement or the Plan that
are adverse to Employee can be made only in an express written contract executed
by a duly authorized officer of the Company and Employee.

17.       Administrator Authority.  The Administrator will have the power to
interpret the Plan and this Agreement and to adopt such rules for the
administration, interpretation and application of the Plan as are consistent
therewith and to interpret or revoke any such rules (including, but not limited
to, the determination of whether or not any shares have vested).  All actions
taken and all interpretations and determinations made by the Administrator will
be final and binding upon Employee, the Company and all other interested
persons.  No member of the Administrator will be personally liable for any
action, determination or interpretation made in good faith with respect to the
Plan or this Agreement.

18.       Governing Law.  This agreement will be covered by the internal
substantive laws, but not the choice of law rules, of California.

2


--------------------------------------------------------------------------------